Citation Nr: 0124143	
Decision Date: 10/04/01    Archive Date: 10/09/01

DOCKET NO.  94-28 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for asthma.

2.  Entitlement to service connection for ulcer disability.

3.  Entitlement to service connection for anxiety disability.

4.  Entitlement to service connection for solar keratoses.

5.  Entitlement to service connection for tooth 
disintegration.

6.  Entitlement to service connection for hair loss.

7.  Entitlement to service connection for sternum and rib 
separation.

8.  Entitlement to service connection for bruising of the 
skin.

9.  Entitlement to service connection for hypertension.

REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran had active air service from November 1950 to June 
1954.  This matter comes to the Board of Veterans' Appeals 
(Board) from a December 1993 rating decision of the 
Department of Veterans Affairs (VA) Los Angeles Regional 
Office (RO) which denied service connection for asthma, 
ulcers, anxiety, solar keratoses claimed as skin cancer, 
tooth disintegration, hair loss, sternum and rib separation, 
bruising of the skin, and hypertension.

In April 1997, the Board remanded the claims for additional 
development of the evidence.  Because the RO failed to comply 
with the directives contained in the April 1997 remand, the 
Board again remanded the matter in June 1999.  By September 
2000 decision, the Board found that the veteran's claims of 
service connection for solar keratoses, tooth disintegration, 
and bruising of the skin were well grounded under then-
prevailing legal authority.  See 38 U.S.C.A. § 5107 (West 
1991).  The Board then again remanded all of the claims for 
compliance with previous remand instructions and further 
evidentiary development.  

It is noted that, in its April 1997, June 1999, and September 
2000 remands, the Board noted that the veteran had a pending 
claim of entitlement to service connection for posterior 
subcapsular cataracts, claimed secondary to exposure to 
ionizing radiation in service.  On all three occasions, the 
Board referred the matter to the RO for initial adjudication.  
A review of the record indicates that in a May 2001 
Supplemental Statement of the Case, the RO denied, in the 
first instance, service connection for posterior subcapsular 
cataracts.  Because the veteran has not initiated an appeal 
of this decision, the Board does not have jurisdiction to 
consider the issue of entitlement to service connection for 
posterior subcapsular cataracts.  38 U.S.C.A. § 7104; 38 
C.F.R. § 20.101 (2001).  

Finally, it is noted that in connection with his current 
appeal, the veteran testified at a personal hearing before a 
Member of the Board at the RO in December 1996.  By May 1999 
letter, the Board advised the veteran that he was entitled to 
an additional hearing because the Board Member who had 
conducted the December 1996 hearing was no longer employed by 
VA.  See 38 U.S.C.A. § 7102 (West 1991); 38 C.F.R. § 20.707 
(2001).  By letter received later that month, the veteran 
indicated that he did not want another hearing.  Thus, the 
Board will proceed with consideration of his claims based on 
the evidence of record.


FINDINGS OF FACT

1.  The veteran refused to report for VA medical examinations 
scheduled in conjunction with his claims and has made no 
showing of good cause for his failure to report.

2.  Asthma, ulcers, anxiety, solar keratoses, tooth 
disintegration, hair loss, bruising of the skin, and 
hypertension were not shown during the veteran's active 
service or for many years thereafter and the record contains 
no probative evidence to show that these disabilities are 
related to his military service or any incident therein, 
including radiation exposure.  

3.  The record contains no competent medical evidence of a 
current diagnosis of a disability manifested by sternum and 
rib separation.


CONCLUSION OF LAW

Asthma, ulcers, anxiety, solar keratoses, tooth 
disintegration, hair loss, sternum and rib separation, 
bruising of the skin, and hypertension were not incurred in 
service, nor may such disabilities be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.311, 
3.655 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board concludes that although the 
veteran's claims were decided by the RO before enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), a remand 
for additional action by the RO is not warranted as VA has 
already met its obligations to the veteran under that statute 
and its implementing regulations.  38 U.S.C. §§ 5102, 5103, 
5103A, and 5107 (West Supp. 2001); see also Duty to Assist, 
66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  

Consistent with the duty to assist the veteran, the Board 
remanded this matter in April 1997, June 1999, and September 
2000 for additional development of the evidence, to include 
affording the veteran the opportunity to submit additional 
medical evidence and obtaining a medical opinion regarding 
the etiology of his claimed disabilities.  A review of the 
record indicates that the RO has completed, to the extent 
possible, the development requested by the Board in its 
remands.  See Stegall v. West, 11 Vet. App. 268 (1998).

As indicated below, the veteran was afforded VA medical and 
psychiatric examination in November 1992.  However, the 
examiners did not provide an opinion regarding the etiology 
of the veteran's claimed disabilities.  Thereafter, the RO 
attempted to schedule the veteran for VA medical examinations 
on at least two subsequent occasions in order to obtain 
additional medical evidence in support of his claims; 
however, the veteran refused to report for the examinations.  

Under 38 C.F.R. § 3.655 (2001), when a claimant fails, 
without good cause, to report for an examination scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  See also 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (VA's duty to 
assist is not always a one-way street; the veteran also has 
an obligation to assist in the adjudication of his claim); 
Olson v. Principi, 3 Vet. App. 480 (1992) (a claimant must be 
prepared to meet his obligations by cooperating with VA's 
efforts to provide an adequate medical examination and 
submitting to the Secretary all medical evidence supporting 
the claim).  The record shows that the veteran was advised of 
the provisions of 38 C.F.R. § 3.655, but continues to refuse 
to report for a VA medical examination, without good cause.  
Thus, the Board must adjudicate his claims based on the 
evidence of record.  Also, the Board finds that VA has no 
further duty to the veteran with respect to providing a 
medical examination in connection with these claims.  See 66 
Fed. Reg. 45,631 (to be codified at 38 C.F.R. § 3.159(c)(4), 
(d)).  

It is also noted that the RO has duly requested all VA and 
private medical records specifically identified by the 
veteran.  See 66 Fed. Reg. 45,631 (to be codified at 38 
C.F.R. § 3.159(c)(1), (2)).  In addition, there is no 
indication that there are outstanding, relevant medical 
records which have not yet been obtained.  In fact, in July 
2001 written argument from the veteran's accredited 
representative, it was noted that no further evidence "can 
or will be submitted" in support of the veteran's claims.  
He asked the Board to consider the appeal based on the 
evidence of record.

As set forth in detail below, the record also shows that the 
RO has been unable to obtain the veteran's service medical 
records.  See 66 Fed. Reg. 45,631 (to be codified at 38 
C.F.R. § 3.159(c)(3)).  In Hayre v. West, 188 F.3d 1327 (Fed. 
Cir. 1999), the U.S. Court of Appeals for the Federal Circuit 
(Federal Circuit) held that a grave procedural error 
involving the duty to assist could vitiate the finality of 
the adjudication of a claim of service connection.  The U.S. 
Court of Appeals for Veterans Claims (the Court) has held 
that the analysis in Hayre rested on three factors.  First, 
that the assistance sought was specifically requested.  
Second, a failure to notify the claimant that the requested 
assistance, in that case the obtaining of certain service 
medical records, had not been successful.  Third, that 
service medical records are of special importance in a claim 
for service connection.  Simmons v. West, 13 Vet. App. 501, 
506-07 (2000).

Here, the veteran has been notified that his service medical 
records are not available.  The RO also made a follow-up 
attempt, albeit unsuccessful, to obtain reconstructed medical 
records from alternative sources.  See 66 Fed. Reg. 45,630 
(2001) (to be codified at 38 C.F.R. § 3.159(c)).  Based on 
these efforts, it is apparent that the veteran's service 
medical records are unavailable and that further efforts to 
obtain those records would be futile.  In any event, as the 
veteran has conceded that none of the disabilities for which 
he seeks service connection were shown in service or for many 
years thereafter, the Board finds that the service medical 
records themselves are not "of special importance" in that 
they would provide no evidence favorable to the veteran's 
claim.  Simmons, 13 Vet. App. at 506-07.  Nonetheless, the 
Board recognizes the importance of supplying reasons and 
bases for a decision when a veteran's records have been lost.  
O'Hare v. Derwinski, 1 Vet. App. 365 (1991).

The Board further notes that the veteran has been informed on 
numerous occasions via letters, rating decisions, Board 
remands, two personal hearings, and Statements of the Case, 
of the nature of the evidence needed to substantiate his 
claims.  It is also noted that at the December 1996 Board 
hearing, the veteran was specifically advised of the type of 
evidence to submit in order to support his claims.  Cf. 
Costantino v. West, 12 Vet. App. 517 (1999) (hearing officers 
have a duty to suggest the submission of evidence which the 
claimant may have overlooked and which would be of advantage 
to the claimant's position).  In view of the above, the Board 
finds that VA has fully satisfied its duty to the veteran 
under VCAA.

In this case, a fourth remand would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426 (1994) (remands which would 
only result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran are to be avoided).  
VA has satisfied its duties to notify and to assist the 
veteran in this case.  

I.  Factual Background

The record shows that in September 1992, the veteran 
submitted claims of service connection for several 
disabilities, including asthma, ulcers, anxiety, a skin 
disability, tooth disintegration, hair loss, sternum and rib 
separation, and hypertension, all of which he claimed were 
due to exposure to ionizing radiation in service.  He further 
indicated that he received medical treatment for high blood 
pressure, anxiety, ulcers, and tooth disintegration since 
about 1983; for asthma, thin skin, loss of hair, and sternum 
and rib separation since 1987; and skin cancer since 1991.  

In support of his claim, he submitted a September 1993 letter 
from G. Douglas Johnston, M.D., who indicated that the 
veteran had been exposed to radiation in service.  He further 
indicated that the veteran's "present complaints with 
probable relationship to radiation exposure" included solar 
keratoses (pre-cancerous) of the forehead and scalp, 
excessive tooth and bone loss, and fragile skin with 
excessive bruising.  

Also submitted by the veteran were receipts for medical 
services, including receipts for treatment of solar keratoses 
of the face and chest from October 1991 to September 1992, as 
well as copies of various medication labels, which he 
indicated he took for high blood pressure, anxiety, and an 
ulcer condition.  He also submitted numerous insurance claims 
forms, dated from February 1989 to December 1991, showing 
treatment for hypertension, anxiety syndrome, and solar 
keratoses.  

On receipt of the veteran's claim, the RO contacted the 
National Personnel Records Center (NPRC) and requested copies 
of all service medical records pertaining to the veteran.  In 
October 1992, the NPRC advised the RO that no records 
pertaining to the veteran were on file, possibly due to a 
fire at the facility.  The RO then requested that the veteran 
complete NA Form 13055, Request for Information Needed to 
Reconstruct Medical Data.  

A completed NA Form 13055 was received from the veteran in 
October 1992.  On the form, he reported that he had been 
treated for tonsillitis and food poisoning in service in 
February 1951 and September 1953, respectively.  He indicated 
that he had no other known illness in service.  In March 
1993, the NPRC reported that they had searched the medical 
records of the unit to which the veteran had been assigned 
from August to October 1953, and found no remarks pertaining 
to him.  The NPRC indicated that it needed more details if a 
search for records pertaining to the veteran's reported 
tonsillitis was required.  

Thereafter, the veteran submitted private clinical records, 
dated from March 1983 to October 1992.  In pertinent part, 
the records show that in April 1983, the veteran was 
hospitalized in connection with his complaints of epistaxis 
and melanotic stools.  On examination, no abnormal skin 
lesions were noted.  The veteran had only a few lower teeth.  
The impressions included anterior epistaxis, rule out 
gastrointestinal bleeding, and possible hypertension.  He was 
again hospitalized in June 1983 for continued epistaxis, as 
well as hypertension.  On examination, the veteran denied a 
history of peptic ulcer disease.  It was noted that he was on 
medication for hypertension.  Examination of the skin showed 
normal turgor, no jaundice, no pallor, cyanosis, or evidence 
of dermatosis.  His head was normal, with no notation of hair 
loss.  The chest was symmetrical with equal expansion.  
Tactile fremitus was not impaired and there was no evidence 
of venous collateral loss.  The impressions were epistaxis 
and hypertension.  

Private outpatient treatment records show that in May 1984, 
the veteran sought treatment for a history of asthma and 
indicated that he felt light headed.  A chest X-ray showed 
that the thoracic cage and diaphragms appeared normal and 
that there was no acute or chronic disease process of any 
significance.  In June 1984, physical examination revealed 
hypertension and asthma with stress and fatigue.  In December 
1985, he was treated for hypertension and chronic obstructive 
pulmonary disease.  In February 1986, the veteran's dentition 
was noted to be in poor repair.  In August 1986, a chest X-
ray revealed that the thoracic cage and diaphragms appeared 
normal.  In September 1986, he was treated for bronchitis.  
He also reported that he felt depressed about the death of 
his pets and his sister-in-law's illness.  In June 1987, the 
veteran reported that he felt upset about having to retire.  
A history of hypertension for the past four to five years was 
noted, as well as chronic obstructive pulmonary disease.  In 
August 1987, a chest X-ray revealed no active disease.  In 
October 1987, he was treated for possible abdominal viral 
syndrome and chronic obstructive pulmonary disease.  

In February 1988, the veteran reported anxiety about family 
problems and indicated that he had an upset stomach.  Tagamet 
was prescribed.  In September 1990, he was hospitalized for 
treatment of multiple lacerations to the right arm, secondary 
to dog bites.  On admission, he reported a history of 
hypertension treated with medication, as well as a bleeding 
ulcer, for which he took no medication.  He indicated that he 
drank 6-12 beers daily, but denied liver disease.  He also 
reported smoking 11/2 packs of cigarettes daily and a history 
of chronic bronchitis or asthma.  He also reported a history 
of radiation exposure during atomic bomb testing in the 
Pacific and indicated that he had had "fragile skin" since 
that time.  On examination, the veteran was noted to have 
been in good general health with no skin eruptions or 
pigmentation.  His head was atraumatic.  He was also noted to 
be somewhat depressed.  The impressions included right arm 
cellulitis secondary to multiple dog bites, chronic 
obstructive pulmonary disease with bronchitis, history of 
peptic ulcer disease, hypertension, and history of radiation 
exposure.  In October and December 1991, the veteran 
underwent cryotherapy for solar keratoses.  

In November 1992, the veteran underwent VA medical 
examination at which he reported a history of radiation 
exposure in service; easy bruising of the skin, dental loss, 
hypertension and asthma since 1983; skin cancer of the 
forehead, right forearm, and chest; anxiety attacks since 
1988, with no major anxiety attack since 1990; and a history 
of gastrointestinal bleeding from 1983 to 1988, with no 
symptoms since 1991.  On examination, there were several 
hyperpigmented scars on both forearms, thin hair on the 
scalp, and it was noted that he had dentures with broken 
teeth of upper and lower dentures.  The diagnoses included 
hypertension, poorly controlled; history of upper 
gastrointestinal bleed, no recent recurrences; history of 
asthma with pulmonary dysfunction; and broken teeth.

On VA psychiatric examination in November 1992, the veteran 
reported he had anxiety since service.  However, he indicated 
that he had not received psychiatric treatment in service and 
had never received any formal psychiatric treatment since 
service.  He reported a significant amount of anxiety related 
to his current physical problems, which he felt were due to 
radiation exposure in service.  The diagnostic impressions 
were generalized anxiety disorder, panic disorder with 
agoraphobia, and multiple medical problems possibly related 
to radiation exposure.  

On VA skin examination in November 1992, the veteran reported 
a history of multiple skin lesions treated with cryotherapy 
from 1989 to 1992.  He also complained of easy bruisability.  
Objective findings included rough scaly papules on the left 
forehead and left shoulder.  The assessment was actinic 
keratoses.  

In December 1993, the RO denied service connection for, inter 
alia, asthma, ulcers, anxiety, skin cancer, tooth 
disintegration, hair loss, sternum and rib separation, easy 
bruising, and hypertension.  The veteran appealed the RO 
determination.

Thereafter, the RO contacted the Defense Nuclear Agency (DNA) 
for confirmation of the veteran's exposure to radiation in 
service.  In an April 1996 letter, the DNA confirmed the 
veteran's participation in Operation BUSTER-JANGLE and 
Operation CASTLE.  Operation BUSTER-JANGLE was a series of 
nuclear tests conducted by the Atomic Energy Commission 
during October and November 1951 at the Nevada Test Site.  
The DNA indicated that during this operation, the veteran 
served as an aircraft mechanic and had potential exposure to 
residual nuclear radiation from maintaining contaminated 
aircraft and engine components.  Although the veteran was 
apparently not issued a dosimeter during this operation, the 
DNA estimated that he received an external gamma dose of 0.01 
rem between October and November 1951.  

Operation CASTLE was a series of six nuclear tests conducted 
by the Atomic Energy Commission at the Pacific Proving Ground 
during the spring of 1954.  The Pacific Proving Ground 
consisted principally of Enewetak and Bikini Atolls in the 
northwestern Marshall Islands in the central Pacific Ocean.  
The DNA indicated that the veteran again participated as an 
aircraft mechanic during Operation CASTLE.  DNA estimated 
that the veteran received an external gamma dose of 1.31 rem 
between January and May 1954 during Operation CASTLE.  

In December 1995, the veteran and his spouse testified before 
a Hearing Officer at the RO and in December 1996, they 
testified at a Board hearing there.  The veteran indicated 
that he had participated in Operations BUSTER-JANGLE and 
CASTLE, during which time he maintained the aircraft which 
had flown through the nuclear clouds.  He indicated that all 
of his current disabilities were due to the radiation 
exposure he received in service.  His spouse testified that 
the veteran had developed "quite a list of different 
ailments" due to radiation exposure, such as bleeding ulcers 
and skin cancer.  The veteran indicated that his treating 
physician had told him that his current disorders were due to 
radiation exposure in service. 

In April 1997, the Board remanded the matter for additional 
development of the evidence.  Pursuant to the Board's remand, 
the RO contacted the veteran by May 1997 letter and asked him 
to submit a statement from his physician showing that his 
claimed disabilities were due to radiation exposure.  

In July 1997, the veteran responded that his physicians were 
unwilling to sign a statement to the effect that his ailments 
were the direct result of radiation exposure, as they were 
not experts in the field of radiation.  However, he indicated 
that his doctor had advised him that he could not say that 
his ailments were not the direct result of radiation 
exposure.  The veteran also argued that the DNA's dose 
estimate was incorrect, as he was exposed to much greater 
levels of radiation, given his proximity to the Nectar blast.  

In October 1997, the RO also contacted Dr. Johnston and asked 
him to provide a rationale for his opinion that the veteran's 
solar keratoses, excessive tooth loss, and fragile skin with 
excessive bruising were related to radiation exposure.  Dr. 
Johnston did not respond to this inquiry and the RO returned 
the matter to the Board.  

In June 1999, the Board again remanded the matter, noting 
that the RO had failed to comply with all of the directives 
of its April 1997 remand.  In addition, the Board directed 
the RO to schedule the veteran for appropriate VA medical 
examinations to determine the nature and etiology of his 
claimed disabilities, to include whether any manifestations 
noted were the result of exposure to ionizing radiation in 
service.  

Pursuant to the Board's remand instructions, the RO scheduled 
the veteran for several VA medical examinations.  In a March 
2000 letter, however, the RO was notified that the veteran 
had "very politely but adamantly refused" to appear for the 
examinations.   He indicated that he had already submitted 9 
years of private medical records and that VA should also have 
all the medical evidence it needed to process his claims.  
The RO then returned the matter to the Board.

In September 2000, the Board again remanded the matter, 
noting that since the June 1999 remand, the RO had not 
readjudicated the claim, nor had it issued to the veteran a 
supplemental statement of the case.  In addition, the Board 
noted that the veteran had rejected VA's efforts at 
assistance by refusing to report for a VA medical 
examination.  The Board indicated that the RO should advise 
the veteran of the provisions of 38 C.F.R. § 3.655, regarding 
the consequences of failing to report for a VA medical 
examination.  

In January 2001, the RO contacted the veteran and advised him 
that he was being scheduled for a VA medical examination in 
connection with his claims.  He advised the RO that he was 
tired of being a guinea pig and did not wish to report for an 
examination.  By May 2001 Supplemental Statement of the Case, 
the RO advised the veteran that his claim would be considered 
based on the evidence of record.  

II.  Law and Regulations

Service connection may be granted for disability as a result 
of disease or injury incurred in or aggravated in service.  
38 U.S.C.A. § 1110.

Where a veteran served ninety days or more during a period of 
war and certain chronic diseases, (including cardiovascular 
disease, hypertension, psychoses, and peptic ulcer disease), 
become manifest to a degree of 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

In addition, a disease associated with exposure to radiation 
listed in 38 C.F.R. § 3.309(d) will be considered to have 
been incurred in service under the circumstances outlined in 
that section.  Specifically, if a veteran, while on active 
duty, active duty for training, or inactive duty training, 
participated in a radiation-risk activity, as defined by 
regulation, the following diseases shall be service-
connected, even though there is no record of such disease 
during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307 (2001) are also 
satisfied:  Leukemia (other than chronic lymphocytic 
leukemia); cancers of the thyroid, breast, pharynx, 
esophagus, stomach, small intestine, pancreas, bile ducts, 
gall bladder, salivary gland and urinary tract; multiple 
myeloma; lymphomas (except Hodgkin's disease); and primary 
liver cancer (except if cirrhosis or hepatitis B is 
indicated).  38 C.F.R. § 3.309(d) (2001).

Service connection may also be considered based on exposure 
to ionizing radiation under the provisions of 38 C.F.R. § 
3.311 (2001).  To consider service connection under section 
3.311, the evidence must show the following:  (1) the veteran 
was exposed to ionizing radiation in service; (2) he 
subsequently developed a radiogenic disease; and (3) such 
disease first became manifest within a period specified by 
the regulations.  38 C.F.R. § 3.311(b) (2001).  If any of the 
foregoing three requirements has not been met, service 
connection for a disease claimed as secondary to exposure to 
ionizing radiation will not be granted under section 3.311.  
38 C.F.R. § 3.311(b)(1)(iii) (2001).

For the purposes of 38 C.F.R. § 3.311, radiogenic disease 
means a disease that may be induced by ionizing radiation and 
shall include the following:  All forms of leukemia except 
chronic lymphatic (lymphocytic) leukemia; cancer of the 
thyroid, breast, lung, bone, liver, skin, esophagus, stomach, 
colon, pancreas, kidney, urinary bladder, salivary gland, and 
ovary; multiple myeloma, posterior subcapsular cataracts, 
non-malignant thyroid nodular disease; parathyroid adenoma; 
tumors of the brain and central nervous system; cancer of the 
rectum, lymphomas other than Hodgkin's disease, prostate 
cancer; and any other cancer.  38 C.F.R. § 3.311(b)(2).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The Federal Circuit has held that a claimant must also be 
given the opportunity to prove that exposure to ionizing 
radiation during service actually caused the claimed 
disability, thereby warranting service connection under 38 
U.S.C.A. §§ 1110, 1131 and 38 C.F.R. § 3.303(d).  See Combee 
v. Brown, 34 F.3d 1039, 1043-44 (1994).

III.  Analysis

The veteran claims that he developed asthma, ulcers, anxiety, 
solar keratoses, tooth disintegration, hair loss, sternum and 
rib separation, bruising of the skin, and hypertension as a 
result of exposure to radiation in service. 

As set forth above, service connection for a disease that is 
claimed to be due to radiation exposure during service can be 
established by three different methods.  First, by submitting 
evidence that the disease is one of the 15 types of cancer 
that are presumptively service connected in accordance with 
38 U.S.C.A. § 1112(c); second, by submitting evidence that 
the disease is one of the radiogenic diseases listed in 38 
C.F.R. § 3.311(b) that are service connected if sufficient 
radiation exposure is shown; and third, by direct service 
connection.  See Ramey v. Brown, 9 Vet. App. 40, 44 (1996), 
aff'd 120 F.3d 1239 (Fed. Cir. 1997).

The record clearly establishes for VA purposes that the 
veteran was exposed to radiation in service, particularly 
during Operations BUSTER-JANGLE and CASTLE.  However, none of 
the disabilities claimed by the veteran on appeal are 
associated with radiation exposure as listed in 38 C.F.R. § 
3.309(d) or 3.311.  As there is no medical evidence of record 
indicating that he has been diagnosed with one or more 
disease delineated in 38 C.F.R. § 3.309(d) or 3.311, those 
provisions are inapplicable to this case.  Rucker v. Brown, 
10 Vet. App. 67, 71 (1997).  

Thus, his claims of service connection for asthma, ulcers, 
anxiety, solar keratoses, tooth disintegration, hair loss, 
sternum and rib separation, bruising of the skin, and 
hypertension must be established on a direct basis.  These 
are addressed below.

Asthma, ulcers, anxiety, hair loss, and hypertension

As noted, the veteran claims that he developed asthma, 
ulcers, anxiety, hair loss, and hypertension as a result of 
radiation exposure in service.  Initially, the Board notes 
that the record does not show that asthma, ulcers, anxiety, 
hair loss or hypertension was present in service or within 
the first post-service year.  In fact, the veteran concedes 
that his hypertension, ulcers, and asthma did not develop 
until 1983, approximately 29 years after his separation from 
service.  He has indicated that his anxiety attacks first 
began in 1988, about 34 years after service.  

Based on the evidence above, it cannot be reasonably 
concluded that asthma, ulcers, anxiety, hair loss, or 
hypertension were present in service or within the first 
post-service year.  However, as noted above, service 
connection may be granted for disease diagnosed after service 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  If the evidence establishes 
a causal relationship between any current asthma, ulcers, 
anxiety, hair loss, or hypertension and the veteran's active 
service, service connection may be established.

In this case, however, the record contains absolutely no 
competent evidence linking these post-service disabilities to 
active service or any incident therein, including exposure to 
radiation.  In Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000), it was indicated that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between active service and the claimed disability.  

In that regard, the Board notes that the record contains a 
November 1992 VA psychiatric examination report which 
includes a diagnostic impression of "multiple medical 
problems possibly related to radiation exposure."  However, 
this opinion is unsupported and far too speculative to 
establish service connection.  See e.g. Stegman v. Derwinski, 
3 Vet. App. 228, 230 (1992) (holding that evidence favorable 
to the veteran's claim that does little more than suggest a 
possibility that his illnesses might have been caused by 
service radiation exposure is insufficient to establish 
service connection).

Likewise, while the veteran himself has submitted numerous 
statements to the effect that his asthma, ulcers, anxiety, 
hair loss, and hypertension are causally related to his 
period of service, particularly his radiation exposure, the 
record reveals that he has had no substantive training or 
experience in the medical field.  Thus, his lay assertions to 
the effect that his claimed disabilities are related to 
radiation exposure in service are of little probative value.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  The 
veteran has presented no other evidence which is supportive 
of his contention.  Thus, the veteran's lay assertions, 
standing alone, do not provide a basis on which to grant his 
claims.  

Also, the Board notes that this matter was remanded to the RO 
to afford the veteran a medical examination to determine the 
etiology of his claimed disabilities, but the veteran failed 
to report without good cause.  The Board finds that the 
veteran prevented full development of his claim by refusing 
to appear for VA examination and by failing to provide 
medical information which may be pertinent to his claim.

As discussed above, the Board finds that service connection 
for asthma, ulcers, anxiety, hair loss, and hypertension is 
not warranted, since there is no evidence of a relationship 
between these disabilities and the veteran's service or any 
incident therein, including radiation exposure.  

Sternum and rib separation

Regarding this issue, the Board notes that there is no 
medical evidence of record which establishes that the veteran 
currently has a disability manifested by sternum and rib 
separation.  The law governing the payment of VA disability 
compensation provides that compensation shall b e paid for 
disability resulting from personal injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131.  
In this case, a disability manifested by sternum and rib 
separation was not shown in service or at any time 
thereafter.  In fact, post-service medical records contain 
chest X-rays which, without exception, are entirely negative 
for findings of separation of the sternum and rib.  Moreover, 
the November 1992 VA examination did not detect such a 
disability.  The record thus contains no medical evidence 
that the veteran has a disability manifested by a sternum and 
rib separation.

As discussed in detail above, the veteran was scheduled for 
VA medical examination in connection with his claim.  
However, he failed to report for the examination without good 
cause.  His failure to report for VA examination prevented 
full development of his claim.  See 38 C.F.R. § 3.655.  
Although his own assertions that he has a separation of his 
sternum and rib are afforded no probative weight, he is 
competent to testify as to his symptoms of pain.  However, in 
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), it was held 
that pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.

Under the law, a fundamental element of a claim for service 
connection is competent evidence of current disability.  See 
Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).  A current disability 
means a disability shown by competent medical evidence to 
exist at the time of the award of service connection.  
Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 1997).  The 
definition of disability is the impairment of earning 
capacity resulting from such diseases or injuries and their 
residual conditions.  38 C.F.R. § 4.1 (2001); see also Hunt 
v. Derwinski, 1 Vet. App. 292 (1991).

Under these criteria, a disability for VA compensation 
benefit purposes is not shown to be present in this case.  
The medical evidence does not reveal any disability 
manifested by separation of the sternum and rib.  Absent a 
current disability, as defined by governing law, the claim 
must be denied.  The preponderance of the evidence of record 
is against the veteran's claim of service connection for a 
disability manifested by separation of the sternum and rib.

Solar keratoses, tooth disintegration, and bruising of the 
skin

The veteran also claims that he has solar keratoses, tooth 
disintegration, and a disability manifested by easy bruising 
of the skin as a result of exposure to radiation in service.  
Again, the record supports a findings that he was exposed to 
radiation in service.  Additionally, the medical evidence of 
record contains current notations of solar keratoses, tooth 
loss, and easy bruising of the skin.  However, the record 
still lacks probative evidence of a link between the current 
solar keratoses, missing teeth, and a disability manifested 
by easy bruising of the skin and the veteran's in-service 
radiation exposure.

In that regard, the Board has carefully considered the 
statement from Dr. Johnston, who indicated that the veteran 
had solar keratoses, excessive tooth loss, and fragile skin 
with excessive bruising which had a "probable relationship 
to radiation exposure."  However, Dr. Johnston did not 
provide a rationale for his conclusory statement, despite a 
request from the RO to do so.  Without supporting clinical 
data or other rationale, the Board finds that Dr. Johnston's 
opinion, in and of itself, is insufficient to provide the 
degree of certainty required to establish service connection 
for these disabilities.  See 38 C.F.R. § 3.102 (2001); Obert 
v. Brown, 5 Vet. App. 30, 33 (1993); Bostain v. West, 11 Vet. 
App. 124, 127 (1998).

As noted above, the remaining evidence of record is likewise 
insufficient to provide an etiological basis for the 
veteran's solar keratoses, tooth disintegration, or easy 
bruising.  Again, the November 1992 VA psychiatric 
examination report which includes a diagnostic impression of 
"multiple medical problems possibly related to radiation 
exposure" is far too speculative to establish service 
connection.  Stegman, 3 Vet. App. at 230.  Likewise, the 
veteran's lay assertions to the effect that his claimed 
disabilities are related to radiation exposure in service are 
of little probative value.  Espiritu, 2 Vet. App. at 494-95.  
Since the veteran repeatedly failed to report for his 
scheduled medical examinations, VA has been unable to obtain 
an opinion which might have been material to the outcome of 
these claims.  38 C.F.R. § 3.655.

Although VA has attempted to supplement the record and assist 
the veteran, the veteran has not cooperated.  Consequently, 
despite his contentions to the contrary, the record does not 
contain probative evidence indicating that his solar 
keratoses, tooth disintegration, and a disability manifested 
by easy bruising of the skin are related to service.  The 
absence of such evidence is persuasive and is given greater 
weight than the unsupported opinion from Dr. Johnston or the 
veteran's lay assertions.  As the preponderance of the 
evidence is against the veteran's claims of service 
connection for solar keratoses, tooth disintegration, and 
easy bruising of the skin, the benefit-of-the-doubt rule is 
not applicable, and the claims must be denied.

In addition, under 38 C.F.R. § 4.150, missing teeth can be 
service connected for compensation purposes only if the lost 
masticatory surface cannot be replaced by suitable prosthesis 
and where such loss is, inter alia, due to loss of substance 
of body of maxilla or mandible without loss of continuity.  
38 C.F.R. § 4.150, Diagnostic Code 9913.  Ratings under 
section 4.150 apply only to bone loss through trauma or 
disease such as osteomyelitis and not to the loss of the 
alveolar process as a result of periodontal disease since 
such loss is not considered disabling.  Id., Note.

The Board notes that select VA regulations governing dental 
claims were revised for purposes of clarification, effective 
June 8, 1999.  The substance of the old and new regulations, 
as applicable to the veteran's claim, remains essentially the 
same.  See 62 Fed. Reg. 8,201 (Feb. 24, 1997) (proposed 
rule), and 64 Fed Reg. 30,392 (June 8, 1999) (final rule) 
(this amendment clarifies requirements for service connection 
for dental conditions).  Although it does not appear that the 
RO considered the change in regulation, the Board concludes 
that this was not prejudicial to the veteran, since the 
change in regulation has no effect on the outcome of his 
claim.  See Edenfield v. Brown, 8 Vet. App. 384 (1995); 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

In this case, there is no basis for compensation for the 
veteran's claimed dental condition (tooth disintegration or 
missing teeth) since both the old and new regulations clearly 
provide that replaceable missing teeth is not a disabling 
condition and may be considered service-connected solely for 
the purpose of determining entitlement to VA dental 
examination or outpatient dental treatment.  See 38 C.F.R. § 
4.149 (1998) and 38 C.F.R. § 3.381 (2001).  As there is no 
competent medical evidence that the veteran has a disabling 
dental condition for which service connection may be granted 
for compensation purposes, service connection for his claimed 
tooth disintegration must be denied.

With respect to all of the issues on appeal, the Board is 
cognizant that in claims for VA benefits, when there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant.  38 U.S.C.A. § 5107(b) (West 1991 & Supp. 
2001); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990) (providing that a veteran need only demonstrate that 
there is an "approximate balance of positive and negative 
evidence" in order to prevail).  In this case, however, the 
Board finds that the preponderance of the evidence is against 
the claims of service connection for asthma, ulcers, anxiety, 
solar keratoses, claimed as skin cancer, tooth 
disintegration, hair loss, sternum and rib separation, 
bruising of the skin, and hypertension.  Thus, these claims 
must be denied.

In reaching this decision, the Board recognizes the veteran's 
honorable service, including his participation in Operations 
BUSTER-JANGLE and CASTLE.  However, the law simply does not 
provide a basis on which to award service connection for 
every disability manifest in a radiation exposed veteran.  
Rather, as explained in detail above, there are specific 
requirements for an award of service connection.  Generally, 
there must be evidence that a radiation exposed veteran has 
one of the specific diseases VA has found to be associated 
with radiation exposure or there must be competent evidence 
that any other currently-manifested disease is etiologically 
linked to radiation exposure in service.  Again, the record 
on appeal in this case lacks such evidence.  The veteran is 
advised, however, that should he develop one of the diseases 
presumptively linked with radiation exposure, he may wish to 
resubmit his claim at that time.  He is also free to reopen 
his claims based on the submission of new and material 
evidence.  

	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for asthma, ulcers, 
anxiety, solar keratoses, claimed as skin cancer, tooth 
disintegration, hair loss, sternum and rib separation, 
bruising of the skin, and hypertension is denied.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals


 



